United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 18-3598
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                    Roy Ramirez

      lllllllllllllllllllllDefendant - Appellant
         ___________________________

                No. 18-3599
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

                    Roy Ramirez

      lllllllllllllllllllllDefendant - Appellant
                      ____________

    Appeals from United States District Court
for the Western District of Arkansas - Fayetteville
                 ____________
                           Submitted: September 23, 2019
                             Filed: November 1, 2019
                                   [Unpublished]
                                  ____________

Before KELLY, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      After being discovered in possession of an assault rifle loaded with a large-
capacity magazine, Defendant Roy Ramirez pleaded guilty to being a felon in
possession of a firearm. 18 U.S.C. § 922(g)(1). He committed the offense while on
supervised release from an earlier firearm conviction. He admitted that the most
recent firearm possession also violated the terms of his supervised release, and he
admitted to committing four other supervised release violations.

       At Ramirez’s request, the district court1 held back-to-back hearings to address
his new sentence and his revocation of supervised release. The district court imposed
a new sentence of 71 months’ imprisonment and a consecutive 8-month revocation
sentence. The new sentence was at the top of the applicable Guidelines range based,
in part, on a determination that a prior federal conviction for conspiring to possess
marijuana with intent to distribute qualified as a predicate conviction for a “controlled
substance offense” pursuant to U.S.S.G. § 2K2.1(a)(3). Ramirez appeals, arguing the
district court committed plain procedural error in its § 2K2.1(a)(3) determination. He
also argues the district court abused its discretion in ordering the revocation sentence
to run consecutively to the new sentence.

    The district court did not err in its application of § 2K2.1(a)(3). The
commentary to that section defines “controlled substance offense” by means of a

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-
reference to definitions provided in the career-offender guidelines. U.S.S.G. § 2K2.1
cmt. n.1 (referencing U.S.S.G. § 4B1.2(b) and § 4B1.2 cmt. n.1). Our court has
“squarely rejected” the argument that conspiracy offenses fail to qualify as controlled
substance offenses under these cross-referenced career-offender definitions. United
States v. Bailey, 677 F.3d 816, 818 (8th Cir. 2012) (per curiam); United States v.
Mendoza-Figueroa, 65 F.3d 691, 694 (8th Cir. 1995) (en banc) (holding that the
inclusion of conspiracy offenses in § 4B1.2 cmt. n.1 “is well within the Sentencing
Commission’s statutory authority” as described in Stinson v. United States, 508 U.S.
36, 38 (1993)). In the absence of error, there was no plain error.

       Further, the district court did not abuse its discretion in making the revocation
sentence consecutive to the new sentence. United States v. Valure, 835 F.3d 789, 791
(8th Cir. 2016) (standard of review); see also 18 U.S.C. § 3584(b) (authorizing
consecutive sentences and stating that courts “shall consider” the factors of 18 U.S.C.
§ 3553(a) when deciding whether to make a revocation sentence consecutive or
concurrent). Here, the district court thoughtfully, and at some length, analyzed the
§ 3553(a) factors as to both sentences. The district court expressly considered the
mitigating and aggravating circumstances, discussed Ramirez’s several arguments,
and explained its reasoning on the record. At the end of the day, the district court
elected to place substantial weight on the facts that Ramirez has an extensive history
of firearm-related convictions and supervised release violations and that previous
terms of incarceration and supervised release failed to curtail his use of guns.

      We affirm the judgment of the district court.
                      ______________________________




                                          -3-